Citation Nr: 1141923	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-34 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease.

2. Entitlement to an initial compensable rating for a left palm scar.


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1985 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina.  

In an April 2011 rating decision, the RO granted service connection for traumatic ulnar neuropathy, effective February 1, 2008-the day after the Veteran separated from service. The RO included the evaluation with the Veteran's service-connected left wrist carpal tunnel syndrome, which is currently 10 percent disabling. The action constituted a full grant of the benefits sought, and the claims for service connection for coronary artery disease, gastritis, and fatigue are no longer open for appellate review. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In the April 2011 rating decision, the RO also assigned an initial 10 percent rating for left knee degenerative joint disease, effective February 1, 2008. Because the increase in the evaluation of the Veteran's left knee disability does not represent the maximum rating available for the disorder, the Veteran's initial evaluation claim remains in appellate status. See AB v. Brown, 6 Vet. App. 35 (1993). As such, the Board has framed the issue on appeal as that reflected on the title page.

A personal hearing was scheduled for the Veteran on August 8, 2011 before a Veterans Law Judge at the RO based upon a September 2009 request. The Veteran withdrew his request for a personal hearing in a statement received by VA in July 2007. See 38 C.F.R. § 20.702(e) (2011).


FINDINGS OF FACT

1. In September 2009, prior to the promulgation of a decision in this appeal, the Veteran withdrew his appeal as to the issue of entitlement to an initial compensable rating for a left palm scar.

2. The evidence demonstrates the Veteran's left knee patellofemoral syndrome with degenerative joint disease is not presently manifested by ankylosis, sublaxation, instability, genu recurvatum, or limitation in extension.

3. The evidence demonstrates the Veteran's left knee patellofemoral syndrome with degenerative joint disease is manifested by limitation of flexion to 135 degrees, pain, and x-ray evidence of degenerative changes.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial compensable rating for a left palm scar have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202 , 20.204(b), (c) (2011). 

2. The criteria for an initial rating in excess of 10 percent for service-connected left knee patellofemoral syndrome with degenerative joint disease have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011); 38 C.F.R. § 4.59 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

According to a written statement included in a September 2009 VA Form 9, Appeal to the Board, the Veteran did not wish to appeal his claim for an initial compensable rating for his left palm scar. Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202 , 20.204(b). Withdrawal may be made by the Veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran. 38 C.F.R. § 20.204(c). 

Prior to the promulgation of a decision by the Board in this case, the Board finds that the Veteran's September 2009 statement indicates that he does not wish to pursue the issue of entitlement to an initial compensable rating for his left palm scar and wishes to withdraw his appeal on this issue. 

As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issue on appeal. 

Accordingly, the Board does not have jurisdiction to review the appeal on the issue of entitlement to an initial compensable rating for a left palm scar.

Remaining Claim on Appeal

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duty to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled. In February 2008, the RO granted service connection for left knee patellofemoral syndrome and assigned a noncompensable rating. The Veteran appealed the noncompensable rating. The Veteran's claim for a higher evaluation is a downstream issue, which was initiated by the notice of disagreement. The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). Therefore, there is no duty to provide additional notice in this case.

All pertinent development has been undertaken, examinations have been performed, and all available evidence has been obtained in this case. The content of the August 2007 notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). No further action is necessary for compliance with the VCAA.

Further attempts to obtain additional evidence would be futile. The Board finds the available medical evidence is sufficient for an adequate determination. There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Merits of the Claim

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

If two (2) evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where, as in the case of the Veteran's claims, the claimant has appealed the initial rating given at the time service connection was established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating ("staged" ratings) from the initial effective date forward, based on evidence as to the severity of disability. See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999). In deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved. If the limitation of motion is non-compensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Although the evaluation of the same manifestation under different diagnoses (a practice known as "pyramiding") is to be avoided, see 38 C.F.R. § 4.14, VA's General Counsel has held that a claimant who has arthritis and instability of the knee may receive separate disability ratings. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997). The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping. See Esteban v. Brown, 6 Vet. App. 259 (1994). The General Counsel subsequently clarified that for a knee disability rated under Diagnostic Code 5257 or Diagnostic Code 5259 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating. A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998). More recently, VA's General Counsel held that separate ratings are also available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

The Veteran's current 10 percent disability rating, for left knee degenerative joint disease, is pursuant to Diagnostic Code 5260. For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II. Limitation of flexion of a leg warrants a non-compensable evaluation when flexion is limited to 60 degrees. A 10 percent evaluation is appropriate if flexion is limited to 45 degrees; a 20 percent evaluation is assigned if flexion is limited to 30 degrees; and a 30 percent evaluation is assigned if flexion is limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

Limitation of extension of a leg is non-compensable when extension is limited to 5 degrees. It warrants a 10 percent evaluation when it is limited to 10 degrees; a 20 percent evaluation when it is limited to 15 degrees; a 30 percent evaluation when it is limited to 20 degrees; a 40 percent evaluation when it is limited to 30 degrees; and a 50 percent evaluation when it is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011). 

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

Under Diagnostic Code 5256, a knee warrants an evaluation if the knee is ankylosed. Under Diagnostic Code 5263, a 10 percent rating is assigned for genu recurvatum with weakness and insecurity in weight-bearing. Neither Diagnostic Code 5256 nor Diagnostic Code 5263 is applicable in this case. 38 C.F.R. § 4.71a, Diagnostic Codes 5256 and 5263 (2011)

The Veteran was granted entitlement to service connection for his left knee disability in a February 2008 rating decision that assigned a non-compensable rating effective February 1, 2008. An April 2011 rating decision assigned a 10 percent rating for left knee degenerative joint disease effective February 1, 2008.

The Veteran's service treatment records document complaints of left knee pain. He noted knee trouble in an October 2011 report of medical history and complained that his knees "ached." 

During an August 2007 VA-sponsored QTC examination, the Veteran reported he had patellofemoral syndrome due to running and marching while carrying full equipment loads. He reported weakness and stiffness in the left knee and intermittent, aching pain for two years. He indicated the pain severity was 7 to 8 out of 10, and it was elicited by physical activity and relieved itself. He denied incapacitation and reported that he functioned without medication. 

On examination, the Veteran's gait was normal and he ambulated without mobilization devices. The examiner noted crepitus in the Veteran's left knee. The knee joint was not in a fixed position and range of motion was 136 degrees of flexion and 0 degrees of extension. There was no pain, fatigue, weakness, lack of endurance, or incoordination in the left knee, and no additional limitation of motion after repetitive use. Left knee x-rays revealed normal findings. The diagnosis was patellofemoral syndrome with crepitus and decreased range of motion.

In a September 2008 notice of disagreement, the Veteran reported he had lack of flexibility and motion in his left knee. He indicated he was unable to squat without learning or pulling on something to help himself up; and he had pain, discomfort, and stiffness in his knee. He also complained that his left knee made "noise when climbing steps."

During a December 2010 VA-sponsored QTC examination, the Veteran reported a diagnosis of patellofemoral syndrome for five years. He complained that his knee made noise, became very stiff, and occasionally gave way. He acknowledged a lack of flexibility and pain when squatting or bending. He also reported swelling with exercise. He denied heat, redness, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, sublaxation, and dislocation. He reported spontaneous flare-ups as often as four times per day for minutes at a time. During flare-ups, the Veteran experienced lack of flexibility and motion, and decreased range of motion due to pain and stiffness. He rated the pain as 9 out of 10 in severity. The flare-ups were precipitated by physical activity and basic movements, and were alleviated by rest and over-the-counter pain relievers and supplements. The Veteran reported he wore a knee brace as needed, and denied incapacitation due to his left knee disability.

Upon examination, edema, weakness, and crepitus were observed in the left knee. There were no signs of instability, abnormal movement, effusion, tenderness, redness, heat, deformity, guarding of movement, malalignment, drainage, or sublaxation. There was no genu recurvatum, locking pain, or ankylosis. Range of motion for flexion was to 135 degrees and 130 with pain, and extension to 0 degrees and -10 with pain. Repetitive range of motion was possible to 135 degrees of flexion and 0 degrees of extension. The examiner noted left knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. An x-ray of the left knee revealed degenerative changes. The diagnosis was left knee patellofemoral syndrome with degenerative joint disease.

The Board's left knee consistently demonstrated the absence of ankylosis, sublaxation, instability, or genu recurvatum. In addition, the Veteran demonstrated no limitation in extension of the left knee. Therefore, Diagnostic Codes 5256, 5257, 5261, and 5263 are not for application. See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5261 and 5263. 

The Veteran was evaluated under Diagnostic Code 5260 for limitation of flexion of the left knee. Despite demonstrating flexion to 136 degrees in a August 2007 QTC examination and flexion to 135 degrees in a December 2010 QTC examination, the Veteran was awarded a 10 percent evaluation for flexion limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. The Board finds this evaluation is appropriate by taking into account 38 C.F.R. § 4.59, where it is the intention to recognize actually painful, unstable, or misaligned joints by awarding at least the minimum compensable rating for the joint. The primary disabling manifestation of the knee disability was pain with x-ray evidence of degenerative changes. In accordance with VAOPGCPREC 9-98 (1998), separate ratings for arthritis may be based on x-ray findings and painful motion under 38 C.F.R. § 4.59. Therefore, the Veteran warrants the minimum compensable rating for the knee under Diagnostic Code 5260. Id. 

Alternative rating criteria have been considered, but none would result in another rating for the Veteran's left knee disability. The medical evidence does not demonstrate ankylosis (Diagnostic Code 5256), removal of semilunar cartilage (Diagnostic Code 5258), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263). Therefore, these Diagnostic Codes are inapplicable in this case. See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the Board's choice of Diagnostic Code should be upheld so long as it is supported by explanation and evidence).

The Board has also considered whether referral for extra-schedular consideration is suggested by the record. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.

There is no objective evidence that the disability picture presented is exceptional or that schedular criteria are inadequate. The Veteran's impairment is contemplated by the schedular rating assigned, and referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service is unnecessary. See 38 C.F.R. § 3.321(b); Thun, supra.

ORDER

The claim of entitlement to an initial compensable rating for a left palm scar is dismissed.

An initial rating in excess of 10 percent for left knee patellofemoral syndrome with degenerative joint disease is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


